UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4581


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

GREGORY KEITH PARR,

                    Defendant - Appellant.



Appeal from the United States District Court for the Northern District of West Virginia,
at Martinsburg. Gina M. Groh, Chief District Judge. (3:18-cr-00015-GMG-RWT-1)


Submitted: January 17, 2019                                       Decided: February 4, 2019


Before KEENAN and WYNN, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Nicholas J. Compton, Assistant Federal Public Defender, Kristen M. Leddy, Assistant
Federal Public Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER,
Martinsburg, West Virginia, for Appellant. William J. Powell, United States Attorney,
Wheeling, West Virginia, Lara K. Omps-Botteicher, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Martinsburg, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Gregory Keith Parr pled guilty to failing to register as a sex offender, in violation

of 18 U.S.C.A. § 2250(a) (West 2015 & Supp. 2018). He argues on appeal that the

district court imposed improper special conditions of supervised release. Finding no

error, we affirm.

       The five contested conditions of supervised release include a mandatory sex

offense-specific assessment and treatment program, limitations on certain sexual conduct,

and a requirement that Parr notify others of his sex offender status. Because “[d]istrict

courts are afforded broad latitude to impose conditions on supervised release,” we review

such conditions only for abuse of discretion. United States v. Douglas, 850 F.3d 660, 663

(4th Cir. 2017) (internal quotation marks omitted). A district court may impose any

special condition reasonably related to the relevant statutory sentencing factors in

18 U.S.C. § 3553(a) (2012), including the nature and circumstances of the offense, the

history and characteristics of the defendant, the need to provide for adequate deterrence,

the need to protect the public, and the need to provide the defendant with training,

medical care, or treatment. Douglas, 850 F.3d at 663; see 18 U.S.C.A. § 3583(d) (West

2015 & Supp. 2018).

       After a complete review of the record in this case and careful consideration of our

decision in Douglas, we conclude that the district court did not abuse its discretion in

imposing the challenged conditions of supervised release. The district court explicitly

considered   Parr’s   history and     characteristics   and   the   offense’s   nature   and

circumstances—including its violent nature and temporal remoteness—and concluded

                                             2
that the conditions were “appropriate for supervision of a twice-convicted sex offender.”

(J.A. 50; see J.A. 45-50). *     Indeed, the court excluded several of the recommended

conditions because they would not advance the goals of supervised release, reflecting the

court’s “measured judgment to impose conditions causing no greater a deprivation of

liberty than was reasonably necessary to satisfy [the sentencing] factors.” Douglas,

850 F.3d at 666-67. The court ultimately imposed a downward variance prison sentence

on the theory that these conditions would support Parr’s reentry into the community by

“identifying [his] treatment needs, providing rehab services, reducing [his] risk of

recidivism, and provid[ing] for protection of the community.”            (J.A. 61-62; see

J.A. 60-64).

       Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




       *
           “J.A.” refers to the joint appendix filed by the parties.


                                                 3